HAWKINS, J.
Appellant was indicted for the manufacture- of intoxicating liquor. Upon his plea of guilty, entered under the formality required by the statute, his punishment was fixed at one year in the penitentiary. On motion for new trial, the law under which conviction occurred was assailed as being antagonistic to the Eighteenth Amendment to the Constitution of the United States and provisions of what is known as the Volstead Act (41 Stat. 305). These legal questions have been settled adversely to appellant’s contention in many opinions from this court, the leading'case being Ex parte Gilmore, 88 Tex. Cr. R. 529, 228 S. W. 199. Clyde Chandler v. State of Texas (two eases) and John Chandler v. State of Texas (two cases) 43 Sup. Ct. 247, 67 D. Ed. —, were affirmed by the Supreme Court of the United States on January 8, 1923, in which the saíne contention was urged as that now insisted upon by appellant. The Chandler Cases were decided on the authority of Vigliotti v. Commonwealth of Pennsylvania, 258 U. S. 403, 42 Sup. Ct. 330, 66 L. Ed. 686, decided by the Supreme Court of the United States April 10, 1922, and United States v. Lanza et al., 43 Sup. Ct. 141, 67 L. Ed. —, decided by the same court December 11, 1922. The judgment is affirmed.